DETAILED ACTION
Notice to Applicant

1.	The following is a FINAL office action upon examination of application number 16/498,482. Claims 1-3 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/498,482, filed 09/27/2019 is a national stage entry of PCT/JP2018/010934, International Filing Date: 03/20/2018, and claims foreign priority to 2017-069455, filed 03/31/2017.

Response to Amendment

4.	In the response filed July 16, 2021, Applicant amended claims 1-3, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claims 1-3  are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejections of claims 1-3 under 35 U.S.C. 112; accordingly, these rejections have been withdrawn. However, the claim amendments included other limitations that required/necessitated new grounds of rejection set forth under 35 U.S.C. §112 in this Office Action.



Response to Arguments

7.	Applicant's arguments filed July 16, 2021, have been fully considered.

8.	Applicant submits that “Applicant respectfully submits that the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO's January 7,2019 "2019 PEG Examples 37 through 42". [Applicant’s Remarks, 07/16/2021, page 10]

	In response to Applicant’s argument that “the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO's January 7,2019 "2019 PEG Examples 37 through 42,” it is noted that the Applicant’s arguments are mere allegations, where no reasoning is actually provided. Applicant’s arguments are not persuasive.

9.	Applicant submits that “the features of claim 1, and the other independent claims for example, are also not indicative of management of human activity or management of interactions between people much less mathematical operations which may be practically performed by a human as described in the USPTO guidance. Applicant further submits that at least any one or more, or at least the combination, of the following features are not only advantageous uses of computer technology but also are features which cannot be performed practically, as acknowledged by the Applicant’s Specification, by a human even with pen and paper.” [Applicant’s Remarks, 07/16/2021, pages 10-12]

 “concerning each of the plurality of kinds of management resources, perform a first definition processing of defining, for each of the management resources, next parts in the times zone respectively available after first uses of each of the management resources in respective ones of first parts of the time zone; concerning each of the plurality of kinds of management resources, perform a second definition processing of defining subsequent management resources, of the management resources, and subsequent parts of the time zone of the subsequent management resources respectively available after the next uses of each of the management resources in the next parts of the time zone; 2 acquire paths by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone; and concerning each of the plurality kinds of management resources: detect a longest path representing a sum of used time that is longest among the acquired paths; and output the detected longest path; perform the second definition processing after performing the first definition processing; and select, as a processing target, only the subsequent parts of the time zone of which are after a most posterior of the next parts of the time zone” recite an abstract idea that falls into” are reasonably understood as setting forth activities of managing personal behavior or relationships or interactions between people - including following rules or instructions. Under Prong One of Step 2A, input indicative of the unoccupied time periods of a plurality of management resources (i.e., workers) is received and evaluated to determine an allocation of a plurality of workers. The worker information is received and analyzed for purposes which relate to worker allocation and therefore the claim limitations fall within the certain methods of organizing human activity grouping.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., paragraphs [0015-0016]: “Fig. 3 is an illustration of a generalized allocation problem according to the example embodiment of the present invention. In the example embodiment of the present invention, the allocation problem generalized as follows is solved as follows. Specifically, the allocation problem that a plurality of resources are used within a period from a start time Ts to an end time Te for a time as long as possible, without overlapping in time is solved. Here, the resources are management resources, and for example, include human resources....”). 
As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities  perform, perform, acquire, detect, output, perform, and select, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting one or more processors and a memory, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within both the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea. 
Lastly, in response to the Applicant’s statements arguing that “the features of claim 1, and the other independent claims for example, are also not mathematical operations which may be practically performed by a human as described in the USPTO guidance,” the Examiner respectfully disagrees. It is noted that the 101 rejection found the limitations in claim 1/2/3 to be directed to an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” based on the limitation “detect a longest path representing a sum of used time that is longest among the acquired paths.” Detecting a longest path representing a sum of used time that is longest among the acquired paths requires mathematical analysis. It is clear from Applicant’s claims that the method involves mathematical concepts such as mathematical algorithms, mathematical relationships, and calculations. Therefore, this necessarily suggests that the method includes concepts related to “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Accordingly, the step “detect a longest path representing a sum of used time that is longest among the acquired paths,” as recited in the claims, amount to an abstract idea by reciting mathematical relationships, formulas, or equations. The claims describe an abstract idea in the form of using mathematical relationships (See claim 1 limitations for detecting a longest path representing a sum of used time) to calculate a sum of used time, wherein Alice Corp., 134 S. Ct. at 2355-56. See also, pg. 74622 of Federal Register/Vol. 79, No. 241. Accordingly, the first prong (Step 2A) of the Mayo/Alice eligibility test is met because the §101 rejection clearly identifies at least on abstract idea that is set forth or described in the claims. Furthermore, this argument is found unpersuasive because the amended claims are unlike the claims at issue in Diehr. Here, unlike Diehr, the claims only recites an abstract idea corresponding to the grouping of “mathematical concepts,” and does not provide a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diamond v. Diehr. Therefore, Applicant’s argument under Step 2A Prong 1 is not persuasive because the claims have been shown to set forth or describe activities falling under the “Mathematical Concepts” abstract idea groupings set forth in the 2019 PEG. 
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

10.	Applicant submits that “In summary, the pending rejection is inconsistent with the current USPTO guidance at least because the reasoning of the rejection would exclude patent eligibility of PEG example claim 39 and as the reasoning of the rejection fails to view what is practically performed in the human mind as described by the USPTO October 2019 Update. That is, even if the claimed features could be performed in the human mind, arguendo and as seemingly so could the example’s features noted above, the rejection does not consider practicality and is therefore deficient.” [Applicant’s Remarks, 07/16/2021, page 13]

The Examiner respectfully disagrees. With respect to Applicant's comparison to Example 39, Examiner points out that the claimed invention in Example 39 addresses the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image in prior art methods in  by using a combination of 

11.	Applicant submits that “The USPTO October 2019 Update, dated before the current Office Action, also indicates that the claims should not be rejected under 35 USC 101 when, as in the present Application, the claims would be understood by one of ordinary skill in the art to be advantageous. It is respectfully requested that the rejection be reconsidered in view of the 

In response, the Examiner notes that the §101 rejection adheres to the requirements of the “2019 Revised Patent Subject Matter Eligibility Guidance” for determining whether or not claims are directed to an abstract idea, in particular by first determining under Step 2A Prong One whether the claims recite an abstract idea falling within one of the enumerated groupings (Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity), and if so, then further proceeding under Step 2A Prong Two to determine whether the claims recite an additional element (or combination of elements) that integrate the abstract idea into a practical application.
The §101 analysis set forth in the Non-Final Rejection plainly identifies the limitations that recite (set forth or describe) an abstract idea falling under the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” groupings described in the 2019 PEG. The written record is not required to articulate an exhaustive analysis of each claim step under the framework of the 2019 PEG.  Instead, under Step 2A Prong One (under Revised Step 2A in the 2019 PEG), examiners must: “(a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Subject matter Eligibility Guidance” (2019 PEG at pg. 54). The Step 2A Prong One section in the Non-Final Rejection (at pages 3-5) therefore satisfies of the eligibility inquiry by expressly identifying the limitations and the abstract idea groupings under which they fall (Certain Methods of Organizing Human Activity and Mathematical Concepts). The at least one processor" for implementing the claimed method steps, and “a memory” and explicitly provides reasons why the additional elements fail to integrate the abstract idea into a practical application.  Therefore, the §101 rejection set forth in the Final Rejection satisfies Step 2A Prong Two of the eligibility inquiry by expressly identifying the additional limitations along with reasons why these additional limitations do not integrate the abstract idea into a practical application and, as a corollary, the reason why the claims are “directed to” the abstract idea, thus mandating additional inquiry under Step 2B. Therefore, by complying with the Step 2A Prong One and Prong Two and Step 2B examining instructions set forth in the 2019 PEG, the §101 rejection set forth in the Non-Final Rejection adheres to the requirements of the “2019 Revised Patent Subject Matter Eligibility Guidance,” which contrary to Applicant’s assertion does not indicate “that claims should be allowed under 35 USC 101 when the Examiner would find that one of ordinary skill in the art would have understood claimed features to be advantageous in that art.” Lastly, it is noted that Applicant's arguments are not persuasive because they fail to provide facts, evidence, or other basis for establishing that the claims are not directed to a judicial exception (abstract idea) without significantly more.



In response to the Applicant’s arguments that “the pending claims at least apply the alleged exception insomuch as applied by the patent eligible claims in the USPTO's Subject Matter Eligibility Examples: Abstract Idea's example 42 claim 1,” the Examiner respectfully disagrees. With respect to Applicant's comparison to Example 42, Examiner points out that the claims in Example 42 involved a method for transmission of notifications when medical records are updated. As stated in Example 42, the claim is integrated into a practical application. Specifically, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The claims at issue are far different from the claims in Example 42. Claim 1 involves a system for allocating a plurality of workers. The additional elements  (i.e., a memory and at least one processor) of the instant application do not recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Accordingly, this argument is found unpersuasive.

13.	Applicant submits that “even if the claims were found to not integrate the alleged abstract idea into a practical application arguendo, the claims would nonetheless be patent eligible under 

The Examiner respectfully disagrees. When evaluated under Step 2B, the additional elements, as recited in exemplary claim 1, are "a memory" and “at least one processor” for implementing the claimed method steps. However, it is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps, which does not add significantly more to the abstract idea (See, e.g., paragraph [0089] of Applicant’s Specification: “FIG. 16 is a block diagram illustrating one example of a hardware configuration of a computer device according to the example embodiment of the present invention. The computer device 400 is one example of a device that implements the above-described calculation system 100. The computer device 400 includes a central processing unit (CPU) 401, a read only memory (ROM) 402, a random access memory (RAM) 403, a storage device 404, a drive device 405, a communication interface 406, and an input-output interface 407...”).  Accordingly, the “at least one processor” and “memory” merely serve to link the abstract idea to a particular technological environment, the computer itself is not improved in any way, and the computer does not improve any other technology. Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
It is noted that to satisfy the "significantly more" aspect, Applicant would need to argue that the limitations are either 1) improving another technology, 2) improving the functioning of the computer itself, 3) applying the judicial exception with, or by use of, a particular machine, 4) effecting a transformation or reduction of a particular article to a different state or thing, 5) adding a specific limitation other than what is well-understood, routine and conventional in the field, or 
In this case, the claims do not include limitations that meet the criteria listed above. Further, the Examiner points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The steps recited in a claim could be programmed to be performed on a variety of different computer platforms. While the claim limitations are implemented by a computer, the computer is nothing more than a general purpose computer  and the claims do not include improvements to another technology or technical field; nor do they include improvements to the functioning of the computer itself. The specification does not indicate that the all the procedures are implemented on a special purpose computer. Further, it is noted that the claim limitations do not reflect an improvement in the functioning of the computer or an improvement in another technology. The Examiner emphasizes that nowhere in Applicant’s Specification is there any discussion or suggestion that the problem or solution is a technical one, nor is there even a hint of any contemplated improvement to technology. The Examiner further points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 
It is not clear how the claimed limitations provide an actual improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 
Furthermore, it is noted that the Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing that the limitation output the detected longest path” requires anything other than an interface of a generic computer to display the data.  Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h).  
Applicant provides no specific equation, code or algorithm to alter any computer technology to improve its processing performance, and the limitations recite no technological improvements. Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any
such benefit”). Thus, no elements can be considered improvement to the generic computer technology or routine and conventional functions thereof that are relied on to implement the abstract idea, even in combination. Accordingly, this argument is found unpersuasive.
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

14.	Applicant submits that “viewing the specific claim language, it is also respectfully submitted that the combination of references also fails to disclose or reasonably suggest the claimed any one or combination of claimed features such as: “...for each of the management resources, next parts in the times zone respectively available after first uses of each of the management resources in respective ones of first parts of the time zone...”, “..concerning each of the plurality of kinds of management resources, perform a first definition processing of defining, for each of the management resources, next parts in the times zone respectively available after first uses of each of the management resources in respective ones of first parts of the time zone...”, “...concerning each of the plurality of kinds of management resources, perform a second definition processing of defining subsequent management resources, of the management 
processing...”, and “...acquire paths by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone...”. Thus, Applicant respectfully submits that Caulfield in view of Rentschler fail to disclose or reasonably suggest each and every element of claim 1.” [Applicant’s Remarks, 07/16/2021, page 22]

In response to the Applicant’s argument that “Caulfield in view of Rentschler fail to disclose or reasonably suggest each and every element of claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 07/16/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/2/3 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.


Claim Rejections - 35 USC § 112

16.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


17.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

18.	Claim 1 was amended to recite “concerning each of the plurality of kinds of management resources, perform a first definition processing of defining, for each of the management resources, next parts in the times zone respectively available after first uses of each of the management resources in respective ones of first parts of the time zone; and “concerning each of the plurality of kinds of management resources, perform a second definition processing of defining 

19.	Independent claim 1 was amended to recite “acquire paths by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone.” The phrase “by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone” in this claim renders the claim scope as ambiguous. It is not understood what it meant by “tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the “Further, each of the resources is counted as a stage, and it is assumed that there are N stages of resources, and further, it is assumed that one stage (i.e., resource) is divided into P parts…”); however, it is not clear what is encompassed by the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone. For instance, are these simply available time periods of each of the workers? It is not clear what positively defined metes and bounds are meant to be performed within the scope of the cited “acquire” limitation. It is not clear what is meant by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone. The Examiner has attempted to interpret the claims in light of the Specification; however, the Specification refers to the phrase “tracing” in the Background/Summary section (see paragraphs 0010 and 0011) without referring to first parts, the next parts, and the subsequent parts of the time zone. It is not clear what the metes and bounds of the “acquire” limitation are. For examination purposes, the claim limitation will be interpreted as tracking the sequence of tasks performed by each technician until further clarification from Applicant is provided. Independent claims 2 and 3 recite similar limitations as set forth in claim 1.

All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

20.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

21.	Claims 1-3 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-3 are directed to a calculation system, a calculation method, and a non-transitory computer-readable recording medium (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-3 is satisfied. 
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1-3 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an  concerning each of the plurality of kinds of management resources, perform a first definition processing of defining, for each of the management resources, next parts in the times zone respectively available after first uses of each of the management resources in respective ones of first parts of the time zone; concerning each of the plurality of kinds of management resources, perform a second definition processing of defining subsequent management resources, of the management resources, and subsequent parts of the time zone of the subsequent management resources respectively available after the next uses of each of the management resources in the next parts of the time zone; 2 acquire paths by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone; and concerning each of the plurality kinds of management resources: detect a longest path representing a sum of used time that is longest among the acquired paths; and output the detected longest path;  perform the second definition processing after performing the first definition processing; and select, as a processing target, only the subsequent parts of the time zone of which are after a most posterior of the next parts of the time zone recite an abstract idea that falls into the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including 
Claims 1-3 also recite an abstract idea, falling within the grouping of “mathematical concepts” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 2, and 3 instructing how to concerning each of the plurality kinds of management resources: detect a longest path representing a sum of used time that is longest among the acquired paths recite an abstract idea that falls into the “mathematical concepts” grouping within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These claim elements are considered to be abstract ideas because they are directed to mathematical concepts, including mathematical relationships, formulas and equations, and calculations. The mathematical formulas and equations are entered and introduced once for determining a sum of used time, and a mathematical calculation is performed, which is based on the used time. The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “mathematical concepts.” Independent claims 2 and 3 recite similar limitations as set forth in claim 1. All of the independent claims recite substantially similar limitations and so are directed to these abstract ideas based upon the same reasoning. 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a memory,” “at least one processor” (claim 1); and “a non-transitory computer-readable recording medium” (claim 3). Furthermore, the step “outputting the longest process being detected,” merely encompasses insignificant extra solution activity accomplished via displaying data. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to output the longest process being detected. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “a memory,” “at least one processor,” and “a non-transitory computer-readable recording medium” these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. Furthermore, the step “outputting the longest process being detected” merely encompasses insignificant extra solution activity accomplished via displaying data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

22.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caulfield et al., Pub. No.: US 2002/0065702 A1, [hereinafter Caulfield], in view of Rentschler et al., Patent No.: US 5,177,688 A, [hereinafter Rentschler].

As per claim 1, Caulfield teaches a calculation system, when a plurality of kinds of management resources that can be used in a time zone within a period from a start time to an end time are used without overlapping (paragraph 0002, discussing a computerized system for scheduling and tracking labor-intensive jobs involving sequential tasks by a plurality of employees, and more particularly to a system providing a calculated prediction of the completion time of the job, assigning appropriate personnel, tracking the progress of the job, and providing management information; paragraph 0010, discussing that in addition, the invention allows accurate scheduling of the start of a job as well as its completion so as to minimize the time spent comprising: 

a memory that stores a set of instructions (paragraph 0016, discussing that FIG. 1 illustrates the overall organization of the system 10 of the invention. The heart of the system 10 is a central computer 12 which includes a database 14 and four major data processing functions 16, 18, 20 and 22. Data is supplied to the system 10 by job intake workstations 24 and technician workstations 26. The operation of the repair facility associated with the system 10 is monitored by supervisory workstations 28 which can direct the system 10 to generate desired reports at a designated workstation or on the printer 30; paragraph 0017, discussing that based on that data, the technician efficiency and availability data stored in the database 14, and the historical average idle time of cars and technicians during the repair process, the scheduling function 16 selects technicians and computes an optimum time required by them for the performance of all tasks involved in the job; claim 1, discussing entering into a computer memory an initial estimate of the time normally required for the performance of said task); and 

at least one processor configured to execute the set of instructions (paragraph 0010, discussing that the invention allows accurate scheduling of the start of a job as well as its completion so as to minimize the time spent by a car in the shop and meet promised delivery deadlines. This is made possible by tracking each event in the repair of a car through data entries by each technician on a computer workstation at their work location; paragraph 0016, discussing that FIG. 1 illustrates the overall organization of the system 10 of the invention. The heart of the system 10 is a central computer 12 which includes a database 14 and four major data processing 

concerning each of the plurality of kinds of management resources, perform a first definition processing of defining, for each of the management resources, next parts in the times zone respectively available after first uses of each of the management resources in respective ones of first parts of the time zone (paragraph 0007, discussing that from a management point of view, effective management of the collision repair shop or other similar labor-intensive facility is directed, in large measure, toward identifying and resolving production bottlenecks and underutilization of expensive production personnel, and toward determining the amount of business the shop can accept…Collision repair work inherently involves a series of tasks (e.g. body work, painting, color sanding/buffing etc.) that must at least partially be performed in sequence by several of technicians with different skills (i.e., plurality of kinds of management resources); paragraph 0024, discussing that the scheduling function searches the database for the first available body shop technician (i.e., management resource). This may, for example, be technician B2 whose currently assigned tasks are predicted by the availability data to keep him busy until 11:12 a.m. on Friday, October 6 (i.e., defining next parts in the times zone respectively available after first uses of each of the management resources). The customer may thus be instructed not to bring the car in until Friday morning. The ability of the system to accurately predict the date and time at which a technician will be able to start work on a car is important; paragraph 0025, discussing that the scheduling function now determines from the database that technician B2 historically completes assignments, on the average, in three-fourths of the estimated time. Consequently, the function 16 determines that the body work will require 1.4 hours, allowing 0.2 

concerning each of the plurality of kinds of management resources, perform a second definition processing of defining subsequent management resources, of the management resources, and subsequent parts of the time zone of the subsequent management resources respectively available after the next uses of each of the management resources in the next parts of the time zone (paragraph 0007, discussing that from a management point of view, effective management of the collision repair shop or other similar labor-intensive facility is directed, in large measure, toward identifying and resolving production bottlenecks and underutilization of expensive production personnel, and toward determining the amount of business the shop can accept…Collision repair work inherently involves a series of tasks (e.g. body work, painting, color sanding/buffing etc.) that must at least partially be performed in sequence by several of technicians with different skills (i.e., plurality of kinds of management resources); paragraph 0024, discussing that the scheduling function searches the database for the first available body shop technician. This may, for example, be technician B2 whose currently assigned tasks are predicted by the availability data to keep him busy until 11:12 a.m. on Friday, October 6. The customer may thus be instructed not to bring the car in until Friday morning. The ability of the system to accurately predict the date and time at which a technician will be able to start work on a car is important; paragraph 0025, discussing that the scheduling function now determines from the database that technician B2 historically completes assignments, on the average, in three-fourths of the estimated time. Consequently, the function 16 determines that the body work will require 1.4 hours, allowing 0.2 hours for bringing the car into the work bay. It also determines from the data stored in database 14 how much idle time technician B2 can be expected to have between the start and the end of his task; paragraph 0026, discussing that the scheduling function now 

acquire paths by tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone, from ones of the next parts of the time zone, being respectively available after the first uses of each of the plurality of management resources in the respective ones of the first parts of the time zone, and ones of the subsequent parts of the time zone, being respectively available after the next uses of each of the management resources in the next parts of the time zone (paragraph 0007, discussing that collision repair work inherently involves a series of tasks (e.g. body work, painting, color sanding/buffing etc.) that must at least partially be performed in sequence by several of technicians with different skills; paragraph 0010, discussing that the invention allows accurate scheduling of the start of a job as well as its completion so as to minimize the time spent by a car in the shop and meet promised delivery deadlines. This is made possible by tracking each event in the repair of a car through data entries by each technician on a computer workstation at their work location (i.e., tracing, one by one among the first parts, the next parts, and the subsequent parts of the time zone); paragraph 0019, discussing that the efficiency/utilization function compares the scheduled execution of tasks to their actual execution as determined by the event processing function, and computes from that data and from historical 

wherein, in the second definition processing, the at least one processor is configured to execute the set of instructions to further: perform the second definition processing after performing the first definition processing (paragraph 0018, discussing that the system  assigns work on a particular car or repair order to specific technicians in each department. Theoretically, if all the data in the database is correct, and nothing unexpected happens during the repair job, the scheduled completion target should be met more or less exactly…The event processing 

select a processing target (paragraph 0010, discussing that the invention allows shop management to optimize the utilization of the shop's technicians and facilities, and thereby to repair more cars in a shorter time with existing personnel, by automatically a) continually determining the historical work efficiency of individual technicians in real time; b) assigning work to technicians in accordance with their availability; c) scheduling the technicians' work in accordance with their efficiency; d) determining the average unavoidable idle time both of the cars and of individual technicians for a given type of repair; e) setting a performance goal or schedule target (i.e., select a processing target) based on the above factors; and f) providing reports on the degree of achievement of the target and the detailed circumstances contributing to any delays; paragraph 0017, discussing that the data processing function is a scheduling and personnel availability function. Estimators at a job intake workstation provide data to the scheduling function  regarding the estimated type and amount of work to be done on a car to be repaired. Based on that data, the technician efficiency and availability data stored in the database, and the historical average idle time of cars and technicians during the repair process, the scheduling function 16 selects technicians and computes an optimum time required by them for the performance of all tasks involved in the job. That time, when added to the calculated job start time, can be recorded in the database as the repair target or goal (i.e., processing target); paragraph 0040).

While Caulfield teaches determining a time required by the technicians for the performance of all tasks (paragraph 0017, discussing that based on that data, the technician efficiency and availability data stored in the database, and the historical average idle time of cars and selecting a processing target (paragraph 0010), Caulfield does not explicitly teach concerning each of the plurality kinds of management resources: detect a longest path representing a sum of used time that is longest among the acquired paths; output the detected longest path; and select, as a processing target, only the subsequent parts of the time zone which are after a most posterior of the next parts of the time zone. However, Rentschler in the analogous art of task assignment teaches these concepts. Rentschler teaches:

concerning each of the plurality kinds of management resources: detect a longest path representing a sum of used time that is longest among the acquired paths (col. 3, lines 6-23, discussing that the goal of assembly line balancing is to optimize the performance and production of an assembly line. This is done by balancing the various workstations such that: 1) each workstation has that number of tasks which leads to a minimum of idle time due to an imbalance of the total task times among the various workstations; and 2) the variation in cumulative task times due to the distribution of the tasks among the workstations is minimized; col. 5, lines 20-31, discussing that the earliest forms of line balancing were simple trial and error methods. A plausible assembly line was set-up, and the resulting productivity and operator idle times measured; col. 6, lines 29-49, discussing that having derived the ranked positional weights of the tasks, the next 

output the detected longest path (col. 3, lines 6-23, discussing that the goal of assembly line balancing is to optimize the performance and production of an assembly line. This is done by balancing the various workstations such that: each workstation has that number of tasks which leads to a minimum of idle time due to an imbalance of the total task times among the various workstations; and the variation in cumulative task times due to the distribution of the tasks among the workstations is minimized; col. 6, lines 29-49, discussing combining the tasks into workstations in the most efficient manner. To do so, further input is required as to the maximum number of workstations it is feasible or desirable to use, or as to the maximum cycle time (i.e., detected longest path) which is feasible or desirable. The extremes of possible cycle times will fall between as a, maximum, the sum of the task times of the entire assembly, and a minimum cycle time equal to forty-seven seconds. This latter constraint is dictated by the task time of T8, which is forty-seven seconds. Therefore, the cycle time must be at least long enough to allow ample time for the longest task to be completed by an operator. For the current example, it will be assumed that due to the demand on production rates, there is a maximum cycle time constraint of 120 seconds; col. 9, lines 5-19, discussing that the present invention provides a near-optimal 

select, as a processing target, only the subsequent parts of the time zone which are after a most posterior of the next parts of the time zone (col. 5, lines 20-31, discussing that the earliest 

Caulfield is directed toward a production tracking and scheduling system. Rentschler is directed toward a method for assigning tasks to resources. Therefore they are deemed to be analogous as they both are directed toward task assignment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caulfield to include concerning each of the plurality kinds of management resources: detect a longest path representing a sum of used time that is longest among the acquired paths; output the detected longest path; and select, as a processing target, only the subsequent parts of the time zone of which are after a most posterior of the next parts of the time zone, as taught by Rentschler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by allocating resources in order to minimize the idle time of each resource, thereby optimizing the performance and production of the resources [Rentschler, col. 3, lines 6-10].

Claim 2 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 2, the Caulfield-Rentschler combination teaches a calculation method, when a plurality of kinds of management resources that can be used in a time zone within a period from a start time to an end time are used without overlapping (Caulfield, abstract, discussing a computerized method of enabling the management of an automotive repair shop to optimize production by computing a job completion target through optimally scheduling a sequence of tasks on the basis of the availability and historical efficiency of individual technicians and historical average idle time of technicians and vehicles during the performance of the job; paragraph 0002, discussing a computerized system for scheduling and tracking labor-intensive jobs involving sequential tasks by a plurality of employees, and more 

Claims 3 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 3, the Caulfield-Rentschler combination teaches a non-transitory computer-readable recording medium on which a calculation program is recorded (Caulfield, paragraph 0016, discussing that FIG. 1 illustrates the overall organization of the system 10 of the invention. The heart of the system 10 is a central computer 12 which includes a database 14 and four major data processing functions 16, 18, 20 and 22. Data is supplied to the system 10 by job intake workstations 24 and technician workstations 26. The operation of the repair facility associated with the system 10 is monitored by supervisory workstations 28 which can direct the system 10 to generate desired reports at a designated workstation or on the printer 30; claim 1, discussing entering into a computer memory an initial estimate of the time normally required for the performance of said task; claim 4, discussing l) maintaining in said memory, for each employee, data representing the idle time of said employee accrued during the performance of his task; m) computing, for each employee, the historically average idle time accrued during the performance of comparable tasks;  and n) adding the total average idle time for all selected employees to said total expected actual time when generating said expected completion time of said job; paragraph 0017). Rentschler also teaches a non-transitory computer-readable recording medium on which a calculation program is recorded (col. 22, lines 22-48, discussing that CPU 220 in turn communicates with computer memory 240 via bus 230.  Within computer memory 240 resides algorithm 250, operating system 270, and interface 260.  Task parameters and constraints are input and stored within knowledge base 290 .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Patent No.: US 9,443,215 B2 – describes scheduling of orders in which a series of orders in the sequence are processed in each assembly station for a certain amount of time. 
B.	Flockhart et al., Pub. No.: US 8,751,274 B2 – describes a method and apparatus for assessing the status of work waiting for service.
C.	Dietrich et al., Pub. No.: US 5,548,518 – describes an allocation method for generating a production schedule.
D.	Avikal, Shwetank, et al. "A heuristic approach for U-shaped assembly line balancing to improve labor productivity." Computers & Industrial Engineering 64.4 (2013): 895-901 – describes a Critical Path Method based approach for assigning the task to the work stations for assembly line layout.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683